—In an action to recover damages for personal injuries, the defendant Porete Realty Corp. appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), entered February 24, 1993, which denied its motion to vacate a judgment of the same court, entered November 2, 1992, upon its default in answering.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in refusing to vacate the default judgment entered against the appellant. The appellant failed to establish both a reasonable excuse for the default and a meritorious defense in attempting to vacate the default judgment (see, Putney v Pearlman, 203 AD2d 333; Fennell v Mason, 204 AD2d 599; Schiavetta v McKeon, 190 AD2d 724; De Vito v Marine Midland Bank, 100 AD2d 530, 531; Di Gangi v Schiffgens, 90 AD2d 805). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.